           Case 1:18-cv-00681-RJL Document 161-1 Filed 03/03/20 Page 1 of 3



UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

AARON RICH,                                                  Case No. 1:18-cv-00681-RJL
                                                             Honorable Richard J. Leon
                               Plaintiff,

                v.


EDWARD BUTOWSKY,
MATTHEW COUCH,
AMERICA FIRST MEDIA,

                               Defendants.




DECLARATION OF EDEN P. QUAINTON IN SUPPORT OF DEFENDANTS’ MOTION
                  FOR AN EXTENSION DISCOVERY

       I, Eden P. Quainton, declare under penalty of perjury that the foregoing is true and

correct:

       1.       I am counsel for Defendant Edward Butowsky.

       2.       At the prior status conference held on January 21, 2020, the Court indicated that it

would provide Mr. Butowsky with an additional ninety days to finish discovery, with the option

to apply for a further extension of thirty days. The Court asked me asked me whether I thought

we would be able to complete discovery in that time frame. I responded to the effect that it

would be difficult but we would certainly do our best.

       3.       As required by the Court, Mr. Butowsky provided detailed medical records and a

letter from his doctor underscoring the limitations on his current and anticipated further

condition for purposes of meaningfully participating in litigation.

       4.       However, on February 5, 2020, the Court only granted Mr. Butowsky a sixty-day

extension, with no mention of a follow-up thirty days.
                                                 1
        Case 1:18-cv-00681-RJL Document 161-1 Filed 03/03/20 Page 2 of 3



       5.      During the month of February, it has been virtually impossible for me to

communicate effectively with my client and to advance on discovery matters that require Mr.

Butowsky’s input, either in response to Plaintiff’s demands or in developing his own defense.

See Exhibit 1 for dates of hospital admissions.

       6.      On February 10, 2020, Mr. Butowsky returned to the hospital for wound surgery

to drain an extremely painful build-up of fluids that had been causing him severe suffering for a

considerable period. Mr. Butowsky remained in the hospital until February 14, 2020.

       7.      Following his discharge, Mr. Butowswky remained in extreme pain.

       8.      On February 15, 2020, Mr. Butowsky was transported back to the hospital due to

his intractable pain. Two CT procedures were performed, one with contrast one without. Mr.

Butowsky remained in the hospital for three days.

       9.      On February 18, 2020, Mr. Butowsky was discharged from the hospital, but his

pain remained unbearable, and he was readmitted on February 19, 2020.

       10.     Mr. Butowsky remained in the hospital until February 26, 2020, when he was

discharged to home care.

       11.     I spoke with Mr. Butowsky several times during his hospital stay, but each time

he was in severe pain, once even crying out with such force that it was impossible to continue the

conversation. He was also under the effect of heavy sedation and it was difficult to have any

type of meaningful conversation about the pending litigation.

       12.     I also attempted to speak twice to Mr. Butowsky upon his discharge, but he was

disoriented and under the effect of medication and we were unable to have a meaningful

discussion.




                                                  2
         Case 1:18-cv-00681-RJL Document 161-1 Filed 03/03/20 Page 3 of 3



        13.      I also spoke to Mr. Butowsky’s wife, who provided me with further information

about Mr. Butowsky’s condition as set forth in this declaration.

        14.      After Mr. Butowsky’s most recent discharge, I attempted to talk with him on two

occasions, but he was under heavy sedation and effective communication was impossible.

        15.      I spoke with Mr. Butowsky this morning and, while he continues to be in pain, his

mental acuity was much improved and we were able to begin discussing discovery and strategy

matters. Mr. Butowsky informed me that he is scheduled for complete hip replacement surgery

in approximately two weeks and that, as previously indicated, his doctors recommend a six-to-

eight week period of rehabilitation, possibly on an in-patient basis that will make participation in

the litigation difficult.

        16.      Since the last status conference, in addition to motion practice, I have diligently

pursued such discovery as was possible in the absence of direct guidance from my client, have

conducted a privilege review over 5,000 pages of additional documents and instructed Mr.

Butowsky’s discovery vendor to perform additional document preservation requested by

Plaintiff.

Executed: March 3, 2020


                                                /s/_Eden P. Quainton______________________
                                                EDEN P. QUAINTON
                                                QUAINTON LAW PLLC
                                                D.C. Bar No. NY0318
                                                1001 Avenue of the Americas, 11th Fl.
                                                New York, NY 10018
                                                212-813-8389
                                                equainton@gmail.com




                                                   3
